Order, Family Court, Bronx County (Allen Alpert, J.), entered on or about September 28, 2011, which remanded appellant to the custody of the Administration for Children’s Services pending further proceedings on the court’s sua sponte motion to vacate and modify an earlier disposition of probation, unanimously reversed, on the law, without costs, and the order vacated.
The Family Court lacked authority to issue an order remanding appellant. For the reasons stated in Matter of Rayshawn P. (— AD3d —, 2012 NY Slip Op 08239 [2012] [decided simultaneously herewith]), we conclude that the court was not authorized to initiate what was effectively a violation of probation proceeding by invoking Family Court Act § 355.1 (1). In any event, there is no statutory authority for detaining a juvenile *566during the pendency of proceedings under that section. Authority to order detention of a juvenile may not be implied in the absence of an express statutory provision (see Matter of Jazmin A., 15 NY3d 439, 444 [2010]). Concur — Tom, J.E, Friedman, Catterson, Acosta and Freedman, JJ.